Title: Sunday Novr. 10. 1771.
From: Adams, John
To: 


       Heard Mr. Cutler of Ipswich Hamlet. Dined at Dr. Putnams with Coll. Putnam and Lady and 2 young Gentlemen Nephews of the Dr. and Coll.—and a Mrs. Scollay. Coll. Putnam told a Story of an Indian upon Connecticutt River who called at a Tavern in the fall of the Year for a Dram. The Landlord asked him two Coppers for it. The next Spring, happening at the same House, he called for another and had 3 Coppers to pay for it.—How is this, Landlord, says he, last fall you asked but two Coppers for a Glass of Rum, now you ask three.—Oh! says the Landlord, it costs me a good deal to keep Rum over Winter. It is as expensive to keep an Hogshead of Rum over Winter as a Horse.—Ay says the Indian, I cant see thro that, He wont eat so much Hay— may be He drink as much Water .—This was sheer Wit, pure Satyre, and true Humour. Humour, Wit, and Satyr, in one very short Repartee.
       Kent brought with him, Utopia, or the happy Republic, a Philosophical Romance, by Sir Thos. More, translated by Bp. Burnet. There is a sensible Preface by the Translator prefixed, and some Testimonies concerning More by great and learned Men of different Nations and Religions. Cardinal Pool Pole, Erasmus, Jo. Cochleus, Paulus Jovius, Jo. Rivius, Charles 5. &c. The Translation, I think is better than mine, which is by another Hand. The Romance is very elegant and ingenious—the fruit of a benevolent and candid Heart, a learned and strong Mind. The good Humour, Hospitality, Humanity, and Wisdom of the Utopians, is charming—their Elegance, and Taste is engaging—their freedom from Avarice, and foppery, and Vanity is admirable.
      